Pee Cubiam.
The writ brings up for review the action of the director of public affairs of West Orange in removing the prosecutor, a former health officer, after a hearing on charges. He had held the office for sixteen years. West Orange is governed under the Walsh act. Bormal charges were served before the hearing and were, we think, sufficiently definite to inform the prosecutor of the accusations upon which he would be tried.
It is argued that there was a lack of jurisdiction. O’Brien v. Parnell, 12 N. J. Mis. R. 99; 169 Atl. Rep. 539, is to the contrary. Since we think the charges were sufficient there was no need to further particularize.
In the case of Woodman v. Bianchi, 13 N. J. Mis. R. 452; 177 Atl. Rep. 874, it was said: “Lastly, it is contended that the respondent having made the charges, could not be both accuser and judge. This is likewise lacking in merit. See Zeber v. Turner, 106 N. J. L. 86; 148 Atl. Rep. 894; Crane v. Jersey City, 90 N. J. L. 109; 103 Atl Rep. 678; affirmed, 92 N. J. L. 248; 103 Atl. Rep. 1051.”
The writ will be dismissed with costs.